20-11161-tmd Doc#154 Filed 05/10/21 Entered 05/10/21 13:40:16 Main Document Pg 1 of
                                         3



                     THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

  IN RE:                              §
                                      §
  ALLAN L. REAGAN                     §      CASE NO. 20-11161-TMD
                                      §
  DEBTOR.                             §      CHAPTER 11


   AMENDED WITNESS & EXHIBIT LIST REGARDING CHAPTER 11 PLAN [DKT. NO. 89]

                   HEARING RESET FOR MAY 14, 2021 AT 8:30 A.M.




                                      MICHAEL G. COLVARD
                                      State Bar No. 04629200

                                      MARTIN & DROUGHT, P.C.
                                      Weston Centre
                                      112 East Pecan Street, Suite 1616
                                      San Antonio, Texas 78205
                                      (210) 227-7591 Telephone
                                      (210) 227-7924 Facsimile
                                      E-Mail: mcolvard@mdtlaw.com

                                      SUBCHAPTER V TRUSTEE
20-11161-tmd Doc#154 Filed 05/10/21 Entered 05/10/21 13:40:16 Main Document Pg 2 of
                                         3



       Michael G. Colvard, Subchapter V Trustee (“Subchapter V Trustee”) submits the following
  Amended Witness & Exhibit List for the April 14, 2021 hearing in the referenced case.

                                            I.      WITNESSES

  1.        Subchapter V Trustee reserves the right to call any witnesses designated or called by any

            party, as well as to call witnesses to rebut the testimony of any witness.

                                              II.     EXHIBITS

 Ex. #      Description                                  Offered     Obj’n     Admitted   Disposition

       1.   Schedules [Dkt. No. 17]

       2.   Amended Schedules [Dkt. No. 56]

       3.   Monthly Operating Reports
              i. March 2021 [Dkt. No. 133]
             ii. February 2021 [Dkt. No. 109]

       4.   Debtor’s § 1116(1) Statement [Dkt. No.
            3] (Confidential Information – Not
            Filed – Included Only in Court Copy)
                i. Statement of Financial
                    Condition
               ii. Reagan Detail of Cash and
                    Securities Owned
             iii. Equity Investment in Flix
                    Entertainment Group Entities
              iv. Southwestern Retail Properties
                    LP
               v. Southwestern Retail Properties
                    II LP
              vi. Round Rock Business Park LP
             vii. 3401 Hotliers LP
            viii. 3401 Hotliers LP
              ix. Reagan Calculation of Equity in
                    Corporate General Partners
               x. Reagan Calculation of Equity in
                    100 Trinity LLC
              xi. Tax Returns

          Subchapter V Trustee requests that the Court take judicial notice of all filed pleadings,
  orders, schedules, and reports.


                                                                                                        -2-
20-11161-tmd Doc#154 Filed 05/10/21 Entered 05/10/21 13:40:16 Main Document Pg 3 of
                                         3



           Subchapter V Trustee reserves the right to designate any exhibits presented by any other
  party.

        Subchapter V Trustee also reserves the right to designate exhibits not listed here for
  impeachment or rebuttal purposes at the hearings.

          Subchapter V Trustee reserves the right to supplement or amend her Witness and Exhibit
  Lists any time prior to the hearing.

          Subchapter V Trustee requests that the Court take judicial notice of all pleadings and records
  filed within this bankruptcy proceeding.

                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 10, 2021, a true and correct copy of the foregoing Witness &
  Exhibit List was served electronically by the Court's ECF System and to the parties listed below via
  E-Mail:

  Mark Curtis Taylor
  Waller Lansden Dortch & Davis, LLP
  100 Congress Avenue, Suite 1800
  Austin, TX 78701

  Shane P. Tobin
  United States Trustee’s Office
  903 San Jacinto Blvd., Room 230
  Austin, TX 78702

                                                 /s/ Michael G. Colvard
                                                 Michael G. Colvard




                                                                                                    -3-
